Title: From Alexander Hamilton to William S. Smith, 7 January 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York January 7th 1800
          
          It is my wish I have concluded that Colonel Ogden should shall be detached this Winter from the Brigade for the purpose of assisting the Adjutant General in framing regulations for the army. I request therefore that you will take the necessary steps to meet this arrangement give him permission to be absent
          with true consideration I am Sir Your obed Servt.
          Colonel Smith
        